



COURT OF APPEAL FOR ONTARIO

CITATION: D.G. v. A.F.,
    2015 ONCA 366


DATE: 20150521

DOCKET: C59175

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

D.G.

Respondent (Appellant)

and

A.F.

Respondent (Appellant)

D.G., acting in person

A.F., acting in person

Heard:  April 10, 2015

On appeal from the order of Justice Francine E. Van Melle
    of the Superior Court of Justice, dated July 11, 2014, with reasons reported at
    2014 ONSC 4193.

ENDORSEMENT ON COSTS

[1]

The appellant was unsuccessful on this appeal (
2015
    ONCA 290)
. The respondent claims costs in the amount of $800, which is
    mostly disbursements. The appellant submits a costs outline seeking about
    $900.  This shows that the respondents claim is not unreasonable.

[2]

There is no reason in the circumstances why the ordinary costs rule
    should not apply. The successful respondent is entitled to his costs fixed in
    the amount of $800, payable within 30 days under the
Rules
    of Civil Procedure
.

John Laskin J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


